ORDER

PER CURIAM.
Debbie Fangers (defendant) appeals from the judgment entered on a jury verdict finding her guilty of one count of possession of a controlled substance, methamphetamine, in violation of Section 195.202 RSMo (1994). The trial court sentenced defendant to four years imprisonment. No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).